UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1158



MARLENE C. SEAY,

                                             Plaintiff - Appellant,

          versus

DEPARTMENT OF THE NAVY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-94-3423)


Submitted:   October 3, 1996              Decided:   October 9, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Marlene C. Seay, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting the

Defendant's motion for summary judgment in this employment dis-

crimination action. We have reviewed the record and the district

court's opinion adopting the magistrate judge's recommendation and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Seay v. Department of the Navy, No. CA-94-
3423 (D.S.C. Dec. 21, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2